Exhibit 10.2

 

AMENDED AND RESTATED

 

PROMISSORY NOTE

 

$50,000,000

 

Las Vegas, Nevada

 

March 6, 2008

 

 

FOR VALUE RECEIVED, Power-One, Inc., a Delaware corporation (“Borrower”) hereby
promises to pay to PWER Bridge, LLC, a Nevada limited liability company
(together with any and all of its successors and assigns and/or any other holder
of this Note, “Lender”), without offset, in immediately available funds in
lawful money of the United States of America, at 1111 West Bonanza, Las Vegas,
Nevada, 89106, or such other place as is designated by Lender from time to time,
the principal sum of Fifty Million Dollars ($50,000,000), together with interest
on the unpaid principal balance of this Note from day to day outstanding as
hereinafter provided.  This promissory note (this “Note”) is the Note referenced
in that certain Amended and Restated Term Loan Agreement dated March 6, 2008 by
and between Borrower and Lender (the “Loan Agreement”).  Capitalized terms used
herein without definition but that are defined in the Loan Agreement shall have
the meaning given to such terms in the Loan Agreement.

 

1.             Payment Schedule and Maturity Date.  The entire principal balance
of this Note then unpaid shall be due and payable in full on April 30, 2010 (the
“Maturity Date”), the final maturity of this Note.  Accrued unpaid interest
shall be due and payable on first day of each succeeding month after the date
hereof until all principal and accrued interest owing on this Note shall have
been fully paid and satisfied.

 

2.             Interest.

 

a.             Interest Rate.  Interest on the outstanding principal balance of
this Note shall accrue at the per annum interest rate of twelve percent (12%)
(the “Note Rate”).

 

b.             Computations and Determinations.  All interest shall be computed
on the basis of a year of 360 days and paid for the actual number of days
elapsed (including the first day but excluding the last day).  Lender shall
determine each interest rate applicable to any and all of the indebtedness to
Lender evidenced, governed or secured by or arising under this Note or any other
Loan Document (the “Indebtedness”), in accordance with this Note, and its
determination thereof shall be conclusive in the absence of manifest error.  The
books and records of Lender shall be prima facie evidence of all sums owing to
Lender from time to time under this Note, but the failure to record any such
information shall not limit or affect the obligations of Borrower under the Loan
Documents.

 

c.             Past Due Rate.  Any principal of, and to the extent permitted by
applicable law, any interest on this Note, and any other sum payable hereunder,
which is not paid when due shall bear interest, from the date due and payable
until paid, payable on demand, at a rate per annum (the “Past Due Rate”) equal
to the then-applicable Note Rate plus three percent (3%).

 

3.             Prepayment.  Borrower may prepay the principal balance of this
Note, in full at any time or in part from time to time, without fee, premium or
penalty, provided that:  (a) Lender shall have actually received from Borrower
prior written notice of (i) Borrower’s intent to

 

--------------------------------------------------------------------------------


 

prepay, (ii) the amount of principal which will be prepaid (the “Prepaid
Principal”), and (iii) the date on which the prepayment will be made; (b) each
prepayment shall be in the amount of $1,000,000 or a larger integral multiple of
$100,000 (unless the prepayment retires the outstanding balance of this Note in
full); and (c) each prepayment shall be in the amount of 100% of the Prepaid
Principal, plus accrued unpaid interest thereon to the date of prepayment.

 

4.             Certain Provisions Regarding Payments.  All payments made as
scheduled on this Note shall be applied, to the extent thereof, to late charges,
to accrued but unpaid interest, unpaid principal, and any other sums due and
unpaid to Lender under the Loan Documents or the Collateral Documents, in such
manner and order as Lender may elect in its sole discretion.  All permitted
prepayments on this Note shall be applied as directed by Borrower or, if no such
direction is given and as to any other types of payments, to the extent thereof,
to accrued but unpaid interest on the amount prepaid, to the remaining principal
installments, and any other sums due and unpaid to Lender under the Loan
Documents or the Collateral Documents, in such manner and order as Lender may
elect in its sole discretion, including but not limited to application to
principal installments in inverse order of maturity.  Remittances in payment of
any part of the indebtedness other than in the required amount in immediately
available U.S. funds shall not, regardless of any receipt or credit issued
therefor, constitute payment until the required amount is actually received by
Lender in immediately available U.S.  funds and shall be made without offset,
demand, counterclaim, deduction, or recoupment (each of which is hereby waived)
and accepted subject to the condition that any check or draft may be handled for
collection in accordance with the practice of the collecting bank or banks. 
Acceptance by the holder hereof of any payment in an amount less than the amount
then due on any indebtedness shall be deemed an acceptance on account only,
notwithstanding any notation on or accompanying such partial payment to the
contrary, and shall not in any way excuse the existence of a Default.

 

5.             Defaults.

 

a.             Upon the occurrence of an Event of Default, Lender shall have the
right to declare the unpaid principal balance and accrued but unpaid interest on
this Note, and all other amounts due hereunder and under the other Loan
Documents and under the Collateral Documents, at once due and payable (and upon
such declaration, the same shall be at once due and payable) and to exercise any
of its other rights, powers and remedies under this Note, under any other Loan
Document, under any Collateral Document, or at law or in equity.

 

b.             All of the rights, remedies, powers and privileges (together,
“Rights”) of Lender provided for in this Note and in any other Loan Document or
in any Collateral Document are cumulative of each other and of any and all other
Rights at law or in equity.  The resort to any Right shall not prevent the
concurrent or subsequent employment of any other appropriate Right.  No single
or partial exercise of any Right shall exhaust it, or preclude any other or
further exercise thereof, and every Right may be exercised at any time and from
time to time.  No failure by Lender to exercise, nor delay in exercising any
Right, including but not limited to the right to accelerate the maturity of this
Note, shall be construed as a waiver of any Event of Default or as a waiver of
any Right.  Without limiting the generality of the foregoing provisions, the
acceptance by Lender from time to time of any payment under this Note which is
past due or which is less than the payment in full of all amounts due and
payable at the time of such

 

--------------------------------------------------------------------------------


 

payment, shall not (i) constitute a waiver of or impair or extinguish the right
of Lender to accelerate the maturity of this Note or to exercise any other Right
at the time or at any subsequent time, or nullify any prior exercise of any such
Right, or (ii) constitute a waiver of the requirement of punctual payment and
performance or a novation in any respect.

 

c.             If any holder of this Note retains an attorney in connection with
any Event of Default or at maturity or to collect, enforce or defend this Note
or any other Loan Document or any Collateral Document in any lawsuit or in any
probate, reorganization, bankruptcy, arbitration or other proceeding, or if
Borrower sues any holder in connection with this Note or any other Loan Document
or any Collateral Document, then Borrower agrees to pay to each such holder, in
addition to principal, interest and any other sums owing to Lender hereunder and
under the other Loan Documents and under the Collateral Documents, all
reasonable out of pocket costs and expenses incurred by such holder in trying to
collect this Note or in any such suit or proceeding, including, without
limitation, reasonable out of pocket attorneys’ fees and expenses, investigation
costs and all court costs, whether or not suit is filed hereon, whether before
or after the Maturity Date, or whether in connection with bankruptcy, insolvency
or appeal, or whether collection is made against Borrower or any guarantor or
endorser or any other person primarily or secondarily liable hereunder.

 

6.             Commercial Purpose.  Borrower warrants that the Loan is being
made solely for the purposes set forth in Section 1.1 of the Loan Agreement,
and/or Borrower is a business or commercial organization.  Borrower further
warrants that all of the proceeds of this Note shall be used for commercial
purposes and stipulates that the Loan shall be construed for all purposes as a
commercial loan, and is made for other than personal, family, household or
agricultural purposes.

 

7.             Heirs, Successors and Assigns.  The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, permitted successors and assigns of the parties.  The foregoing
sentence shall not be construed to permit Borrower or Lender to assign the Loan
except as otherwise permitted under the Loan Documents.  To the extent permitted
under the Loan Agreement, Lender may, at any time, sell, transfer, or assign
this Note and the other Loan Documents, and any or all servicing rights with
respect thereto, or grant participations therein or issue mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement.

 

8.             General Provisions.  Borrower and all sureties, endorsers,
guarantors and any other party now or hereafter liable for the payment of this
Note in whole or in part, hereby severally (a) waive demand, presentment for
payment, notice of dishonor and of nonpayment, protest, notice of protest,
notice of intent to accelerate, notice of acceleration and all other notices
(except any notices which are specifically required by this Note or any other
Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree that Lender shall not be
required first to institute suit or exhaust its remedies hereon against Borrower
or others liable or to become liable hereon or to perfect or enforce its rights
against them or any security herefor; and (c) consent to any extensions or
postponements of time of payment of this Note for any period or periods of time
and to any partial payments, before or

 

--------------------------------------------------------------------------------


 

after maturity, and to any other indulgences with respect hereto, without notice
thereof to any of them.

 

9.             Time of the Essence.  Time is of the essence with respect to
Borrower’s obligations under this Note.

 

10.           Severability.  If it is determined by a court of competent
jurisdiction, government action or binding arbitration that any provision of
this Note (or part thereof) is invalid, illegal, or otherwise unenforceable in
any jurisdiction, such provision shall be enforced in such jurisdiction as
nearly as possible in accordance with the stated intention of the parties, while
the remainder of this Note shall remain in full force and effect and bind the
parties according to its terms, and any such determination shall not invalidate
or render unenforceable such provision in any other jurisdiction.  By way of
clarification, in no event will the interest due hereunder exceed the maximum
amount permitted under applicable law.  To the extent any provision of this Note
(or part thereof) cannot be enforced in accordance with the stated intentions of
the parties, such provision (or part thereof) shall be deemed not to be a part
of this Note; provided that in such event the parties shall use their reasonable
efforts to negotiate, in good faith, a substitute, valid and enforceable
provision which most nearly effects the parties’ intent in entering into this
Note.

 

11.           Modification; Amendment.  No modification of, or amendment to,
this Note shall be effective unless in writing signed by both parties.  This
Note shall not be supplemented or modified by any course of dealing or other
trade usage.

 

12.           Headings.  All section headings are for convenience only and shall
not be construed as part of this Note or as a limitation or expansion of the
scope of the sections to which they refer.

 

13.           Choice of Law; Venue.  This Note is governed by Nevada law without
regard to conflicts of laws principals.  Any action brought hereunder or in
connection with the Loan Documents shall be brought in the state or federal
courts located in Clark County, Nevada.  Each party waives any claim of
inconvenient forum.

 

13.           Notices.  All notices shall be sent as set forth in the Loan
Agreement.

 

SIGNATURE PAGE FOLLOWS.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.

 

BORROWER:

 

Power-One, Inc.,
a Delaware corporation

 

By:

/s/ R. HOLLIDAY

 

Name:

Randall H. Holliday

 

Title:

Secretary

 

Solely for the purpose of satisfying the provisions of Section 11 of that
certain Promissory Note, dated as of October 23, 2006, payable by the Borrower
to the Lender in the principal amount of Fifty Million Dollars ($50,000,000),
Lender hereby acknowledges that Lender has agreed to the terms of this Amended
and Restated Promissory Note.

 

LENDER:

 

 

 

 

 

PWER Bridge, LLC,

 

 

a Nevada limited liability company

 

 

 

 

 

 

By:

/s/ WILLIAM B. KEISLER

 

Name:

William B. Keisler

 

Title:

Authorized Representative

 

--------------------------------------------------------------------------------

 